 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL JAMES,                                     No. 2:18-cv-0180 TLN DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    SACRAMENTO COUNTY, et al.,
15                       Defendants.
16

17          On January 26, 2018, Daniel James commenced this action proceeding pro se. (ECF No.

18   1.) The matter was, therefore, referred to the undersigned in accordance with Local Rule

19   302(c)(21) and 28 U.S.C. § 636(b)(1). On March 12, 2020, attorney Dennise Henderson

20   substituted in on plaintiff’s behalf. (ECF No. 20.)

21          Because plaintiff is no longer proceeding pro se in this action, Local Rule 302(c)(21) no

22   longer applies and the case will be referred back to the assigned District Judge. Therefore, all

23   pretrial motions, other than discovery motions, should now be noticed for hearing before the

24   District Judge assigned to this action. The assigned magistrate judge shall continue to perform all

25   duties described in Local Rule 302(c)(1)-(20).

26   ////

27   ////

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. This matter is referred back to the District Judge assigned to this action pursuant to

 3   Local Rule 302(c)(21);

 4          2. All dates pending before the undersigned are vacated; and

 5          3. Henceforth the caption on documents filed in this action shall be

 6   No. 2:18-cv-0180 TLN DB with the “PS” designation being eliminated.

 7          IT IS SO ORDERED.

 8   DATED: March 15, 2020                                 /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
